Sognier, Chief Judge.
The Supreme Court in Mays v. State, 262 Ga. 90 (414 SE2d 481) (1992) reversed the judgment of this court in Mays v. State, 200 Ga. App. 457 (408 SE2d 714) (1991). Therefore, our judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court entering a life sentence for appellant’s June 1989 offense is vacated with direction that the trial court resentence appellant for that offense in accordance with Division (2) of the Supreme Court’s opinion.

Judgment vacated with direction.


McMurray, P. J., and Andrews, J., concur.